Judgment, entered after trial, declaring that certain types of transactions conducted on respondent’s premises are not subject to the room occupancy and the food and drink sales tax laws in the city of Long Beach, and enjoining the assessment and collection of such taxes, reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The taxes referred to are imposed by Local Law No. 2 of 1950 of the City of Long Beach. The undisputed evidence establishes that respondent operates a hotel within the meaning of the enabling act and the local law. The fact that a considerable portion of respondent’s transactions consist of renting rooms in conjunction with furnishing meals, by the week or weeks, for periods less than six months, does not exempt such transactions from the imposition of both the tax upon room occupancy and the tax upon sales of food and drink. The evidence shows that respondent’s dining room is within the statutory inclusion of “ restaurants, cafes, bars, and other establishments ” wherein food and drink are sold. The fact that the room occupancy tax and the sales tax are authorized by separate enabling acts and separate provisions of the local law may present some difficulty in determining the amounts subjected to the separate taxes, but that is no reason for holding that neither tax should be imposed. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [198 Misc. 478.]